DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf  (US 2016/0016617 A1) hereinafter Wolf in view of Wolf (DE 102013107974 A1) hereinafter Wolf DE.
Claim 1:
Wolf discloses a front end part of a motor vehicle (Figs. 1-2, Item 1), the front end part comprising: a front end part outer skin element (Para. 0031, "bumper"), which has at least one air inlet opening (Figs. 1-2, Item 5), wherein the air passage opening is closeable by a closure device (Figs. 1-2, Item 16), wherein the closure device has at least one closure element which is adjustable between a closed position and an open position; and (Paras. 0033-0036) a protective element, which is arranged adjacent to the air inlet opening in a transverse direction of the motor vehicle and projects in front of the front end part outer skin element in a longitudinal direction of the motor vehicle (Figs. 1-2, Item 7), wherein the front end part outer skin element and the protective element arranged in front of the front end part outer skin element in the longitudinal direction of the motor vehicle delimit an air duct (8).
Wolf doesn’t explicitly disclose wherein the closure element in the closed position is arranged flush with the front end part outer skin element.
However, Wolf DE does disclose wherein the closure element in the closed position is arranged flush with the front end part outer skin element (Para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Wolf with the disclosure of Wolf DE to improve the aerodynamics of the vehicle.
Claim 2:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf also discloses the front end part being configured such that air flows through the air duct in the open position and is diverted in the closed position of the closure element (Figs. 1-2, Item 17).
Claim 3:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf also discloses wherein the air duct extends substantially in the transverse direction of the motor vehicle (Figs. 1-2, Item 8).
Claim 4:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf also discloses wherein the protective element at its ends oriented in a vertical direction of the motor vehicle is adjacent to the front end part outer skin element so as to be flush therewith (Figs. 1-2, Items 7, 11).
Claim 5:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf also discloses wherein the closure element is pivotable about a vertical axis for the adjustment between the open position and the closed position (Figs. 1-2, Item 16, shown from a plan view with the axis oriented vertically).
Claim 7:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf doesn’t explicitly disclose wherein the closure element in the open position has an opening angle of at maximum 45 degrees relative to the closed position.
Wolf DE does disclose wherein the closure element in the open position has an opening angle of at maximum 45 degrees relative to the closed position. (Para. 0007)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Wolf DE as applied to claim 1 above, and further in view of Fenchak et al. (US 2013/0068403 A1) hereinafter Fenchak.
Claim 6:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf doesn’t explicitly disclose wherein the closure device has a drive unit, which is operatively connected to the at least one closure element, and wherein the drive unit is arranged above or below the closure element in a vertical direction of the motor vehicle.
However, Fenchak does disclose wherein the closure device has a drive unit, which is operatively connected to the at least one closure element, and wherein the drive unit is arranged above or below the closure element in a vertical direction of the motor vehicle. (Para. 0026; Item 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Wolf and Wolf DE with the disclosure of Fenchak to provide means of opening and closing the closure elements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Wolf DE as applied to claim 1 above, and further in view of Stoddard et al. (US 10,071,625 B1) hereinafter Stoddard.
Claim 8:
Wolf and Wolf DE, as shown in the rejection above, disclose all the limitations of claim 1.
Wolf also discloses wherein the front end part outer skin element comprises two air inlet openings, which comprise the air inlet opening (Para. 0030, Fig. 1 is a left hand side which is implicitly mirrored on the left hand), wherein a first air inlet opening of the two air inlet openings is arranged in a first edge region of the front end part outer skin element, a second air inlet opening of the two air inlet openings is arranged in a second edge region of the front end part outer skin element opposite the first edge region, and wherein a respective one of a plurality of protective elements, which comprise the protective element, is arranged adjacent on an outside to a respective one of the two air inlet openings in the transverse direction of the motor vehicle. (Para. 0030, see above; Figs. 1-2, Item 7 also mirrored)
Wolf doesn’t explicitly disclose wherein the two air inlet openings are closeable by a respective one of a plurality of closure devices, the closure devices comprising the closure device.
However, Stoddard does disclose wherein the two air inlet openings are closeable by a respective one of a plurality of closure devices, the closure devices comprising the closure device (col. 7, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Wolf and Wolf DE with the disclosure of Stoddard to enable shutters to be in different positions depending on conditions thus increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747